Case 1:18-cv-23366-RNS Document 24 Entered on FLSD Docket 02/05/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-23366-Civ-Scola

  ANDREW KIMMEL

         Plaintiff,
  v.

  MIAMI-DADE COUNTY, et al.,

        Defendants.
  _____________________________/

                        JOINT MOTION FOR 90-DAY EXTENSION
                          OF TIME TO COMPLETE DISCOVERY

         The Parties to this action, Plaintiff, Andrew Kimmel (“Plaintiff”), and Defendants,

  Miami-Dade County (the “County”) and Miami-Dade Police Department Officer Chris

  Smith (“Officer Smith”) (together, “Defendants”), by and through undersigned counsel,

  hereby request a 90-day extension of time to complete discovery, which will necessarily

  impact all remaining pretrial deadlines as well as the September 16, 2019 trial setting, for the

  reason set forth herein.

         1.     Currently, the deadline to complete all fact discovery and exchange expert

  witness summaries/reports is April 22, 2019. (ECF No. 14 at 1).

         2.     This lawsuit began in state court and, on July 18, 2018, Plaintiff filed a three-

  count amended complaint, alleging a violation of his civil rights under 42 U.S.C. § 1983, and

  state law claims for false arrest/false imprisonment as well as battery. (ECF No. 1-2).

         3.     On August 20, 2018, Defendants removed the case to federal court. See (ECF

  No. 1) (Notice of Removal).
Case 1:18-cv-23366-RNS Document 24 Entered on FLSD Docket 02/05/2019 Page 2 of 4



         4.         On August 24, 2018, Defendants filed a Motion to Dismiss Amended

  Complaint (ECF No. 9), which this Court granted on January 3, 2019. See (ECF No. 19)

  (Opinion Order on Motion to Dismiss dismissing the Amended Complaint without prejudice

  for failure to state a claim).

         5.         On January 10, 2019, Plaintiff filed an eight-count Second Amended

  Complaint for Damages (the “SAC”). (ECF No. 20).

         6.         The SAC raises several new claims and increases the numbered counts from

  three to eight.

         7.         On January 24, 2019, Defendants filed a Motion to Dismiss Counts II—VII of

  the Second Amended Complaint. (ECF No. 21).

         8.         Although Officer Smith answered Count I of the SAC (ECF No. 22), Officer

  Smith moved to dismiss all other counts against him in his individual capacity and, more

  importantly, the case is not yet at issue as to the County.

         9.         On February 1, 2019, this Court referred Defendants’ motion to dismiss to

  United States Magistrate Judge Louis. (ECF No. 23). Barring any extensions of time,

  Defendants’ Motion to Dismiss will be ripe for resolution on February 14, 2019.

         10.        Given the arguments submitted in Defendants’ motion to dismiss, it is possible

  that the County will be dismissed from this case altogether, which affects the scope of

  discovery going forward and mediation as well.

         11.        In the meantime, the Parties have been pursuing written discovery and

  Defendants are in the process of scheduling the depositions of Plaintiff, who resides in New

  York, as well as potential eyewitnesses, who live in Texas and California.




                                                   2
Case 1:18-cv-23366-RNS Document 24 Entered on FLSD Docket 02/05/2019 Page 3 of 4



         12.     Given Plaintiff’s claimed injuries, Defendants will also need to schedule him

  for physical and psychological evaluations locally, which will require additional travel by

  Plaintiff.

         13.     Due to the logistics of scheduling depositions, traveling out of state on at least

  two occasions, and conflicts posed by other work demands, the Parties do not anticipate being

  able to complete all fact discovery by April 22, 2019.

         14.     In light of the procedural posture of this case, as well as the additional

  circumstances outlined herein, the Parties respectfully request a 90-day extension of time to

  conduct discovery, through and until July 22, 2019. By necessity, this extension will impact

  all subsequent pretrial deadlines, as well as the calendar call and trial dates.

         15.     This motion is made in good faith and not for purposes of delay. The requested

  extension of time will not prejudice the Parties nor unduly delay the proceedings in this

  matter.

         16.     In compliance with Local Rule 7.1(a)(2), a proposed Order accompanies this

  motion.

                     CERTIFICATE OF GOOD FAITH CONFERENCE

         This is a joint motion and the Parties are in agreement as to the relief requested herein.

  Dated: February 5, 2019

                                                      Respectfully submitted,

  ABIGAIL PRICE-WILLIAMS                              Curt David Obront
  MIAMI-DADE COUNTY ATTORNEY                          Peter Joseph Mathews
  Stephen P. Clark Center                             Obront Corey, PLLC
  111 N.W. 1st Street, Suite 2810                     100 South Biscayne Blvd., Suite 800
  Miami, Florida 33128                                Miami, FL 33131
  By: s/ Jennifer L. Hochstadt                        Telephone: (305) 373-1040
  Jennifer L. Hochstadt (Fla. Bar No. 56035)          Fax: (305) 373-2040
  By: s/ Joni A. Mosely                               E-Mail: Curt@obrontcorey.com

                                                  3
Case 1:18-cv-23366-RNS Document 24 Entered on FLSD Docket 02/05/2019 Page 4 of 4



  Joni A. Mosely (Fla. Bar No. 668974)              E-Mail: pmathews@obrontcorey.com
  Assistant County Attorneys                        Attorneys for Plaintiff
  Telephone: (305) 375-5151
  Facsimile: (305) 375-5611
  E-Mail: hochsta@miamidade.gov
  E-Mail: Joni.mosely@miamidade.gov
  Attorneys for Defendants

                                CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2019, the foregoing document was filed with the

  Clerk of the Court using CM/ECF. The foregoing document is being served this day on all

  counsel of record identified on the attached Service List in the manner specified.

                                      s/ Jennifer L. Hochstadt      s/ Peter Joseph Mathews
                                     Jennifer L. Hochstadt          Peter Joseph Mathews


                                        SERVICE LIST

                              Kimmel v. Miami-Dade County, et al.
                                  Case No. 18-23366-RNS

                                  United States District Court
                                  Southern District of Florida

  Curt David Obront                                 Jennifer L. Hochstadt
  Peter Joseph Mathews                              Joni A. Mosely
  Obront Corey, PLLC                                Miami-Dade County Attorney’s Office
  100 South Biscayne Blvd.                          Stephen P. Clark Center
  Suite 800                                         111 N.W. 1st Street, Suite 2810
  Miami, FL 33131                                   Miami, FL 33128
  Tel: (305) 373-1040                               Tel: (305) 375-5151
  Fax: (305) 373-2040                               Fax: (305) 375-5634
  E-mail: Curt@obrontcorey.com                      E-mail: Hochsta@miamidade.gov
  E-mail: pmathews@obrontcorey.com                  E-mail: joni.mosely@miamidade.gov
  Attorneys for Plaintiff                           Attorneys for Defendants
  Served by Notice of Electronic Filing             Served by Notice of Electronic Filing




                                                4
